Citation Nr: 1145012	
Decision Date: 12/09/11    Archive Date: 12/14/11

DOCKET NO.  08-33 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts



THE ISSUE

Entitlement to service connection for subcortical dementia, claimed as brain dysfunction.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. McBrine, Counsel



INTRODUCTION

The Veteran served on active duty from February 1965 to February 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 decision by the RO.

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran submitted an October 2009 letter from a private physician, Dr. Pollen to the Board.  

This physician indicated that he had treated the Veteran since February 2009 and opined that he could not exclude the possibility that a substantial, if not the entire, amount of the Veteran's disability was secondary to the Veteran's exposure to chemicals in service.  

The Board notes that this statement was submitted without a waiver of initial RO consideration and that medical records from this physician or other treatment source dated later than 2007 have not been associated with the Veteran's claims file.  

As such, the Board finds that this claim must be remanded in order that all relevant records may be associated with the Veteran's claims file, and that the October 2009 letter from Dr. Pollen may be considered by the RO.  See 38 C.F.R. § 20.1304(c) (2011).

Accordingly, this case is REMANDED to the RO for the following action:

           1.  The RO should also take appropriate steps to contact the Veteran in order to obtain copies of all outstanding records from Dr. Pollen or other non-VA health care provider referable to treatment for the claimed subcortical dementia and to associate them with the record.  

The RO also should take all indicated action in order to obtain copies of all outstanding VA treatment records prepared since 2007.  

Finally, the RO should notify the Veteran that he may submit medical evidence or treatment records in support of his claim.  

2.  After completing all indicated action, to include any other necessary development, the RO should readjudicate the Veteran's claim in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnish a Supplemental Statement of the Case and afforded a reasonable opportunity for response.   

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


